Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 4, 2019

                                     No. 04-18-00498-CV

                     MWM HELOTES RANCH, LTD. and Myfe Moore,
                                  Appellants

                                               v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11563
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
         After we granted Appellees’ first and second motions for extension of time to file the
brief, Appellees’ brief was due on February 11, 2019. See TEX. R. APP. P. 38.6(b), (d). Before
the extended due date, Appellees filed an unopposed third motion for a ten-day extension of time
to file the brief until February 21, 2019. See id. R. 10.5(b).
       Appellees’ motion is GRANTED. Appellees’ brief is due on February 21, 2019.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court